             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 1 of 10




 1   Kathleen E. Brody, No. 026331
     Darrell L. Hill, No. 030424
 2   ACLU Foundation of Arizona
     3707 North 7th Street, Suite 235
 3   Phoenix, AZ 85014
 4   Telephone: (602) 650-1854
     kbrody@acluaz.org
 5   dhill@acluaz.org

 6   Brian Hauss (pro hac vice)
     Vera Eidelman (pro hac vice)
 7   Ben Wizner (pro hac vice)
     ACLU Foundation, Speech, Privacy & Technology Project
 8   125 Broad Street, 18th Floor
     New York, NY 10004
 9   Telephone: (212) 549-2500
     bhauss@aclu.org
10   veidelman@aclu.org
     bwizner@aclu.org
11
     Attorneys for Plaintiffs
12

13
                                IN THE UNITED STATES DISTRICT COURT
14                                  FOR THE DISTRICT OF ARIZONA
15

16   Mikkel Jordahl; Mikkel (Mik) Jordahl, P.C.,           No. 3:17-cv-08263-PCT-DJH

17                 Plaintiffs,
      v.                                                   PLAINTIFFS’ OPPOSITION TO
18                                                         THE STATE’S EMERGENCY
     Mark Brnovich, Arizona Attorney General; Jim          MOTION TO STAY THE COURT’S
19   Driscoll, Coconino County Sheriff; Matt Ryan,         SEPTEMBER 27, 2018 ORDER
20   Coconino County Jail District Board of Directors      PENDING APPEAL
     Member; Lena Fowler, Coconino County Jail
21   District Board of Directors Member; Elizabeth
     Archuleta, Coconino County Jail District Board of
22   Directors Member; Art Babbott, Coconino County
23   Jail District Board of Directors Member; Jim Parks,
     Coconino County Jail District Board of Directors
24   Member, all in their official capacities,
25                 Defendants.
26

27

28
                                                    1
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 2 of 10




 1                                           INTRODUCTION
 2          After fully considering the parties’ briefing and evidence regarding the preliminary
 3   injunction sought by Plaintiffs Mikkel Jordahl and Mikkel (Mik) Jordahl, P.C. (“Plaintiffs”) and
 4   the motion to dismiss by Defendants Arizona Attorney General Mark Brnovich and the State of
 5   Arizona (collectively, the “State”)—including deposition testimony, affidavits, legislative
 6   history, and supplemental filings—and holding oral argument on both motions, this Court issued
 7   a carefully reasoned 36-page Order (“Order”) on September 27, 2018. Doc. 63. The Order
 8   denies the State’s motion to dismiss and enjoins Defendants from enforcing A.R.S. § 35-
 9   393.01(A) (“Certification Requirement”) until further order of the Court. Id. The State now
10   seeks to stay the Order pending appeal. Doc. 67.
11          The Court should deny the State’s motion. The Court assessed almost identical arguments
12   in deciding to issue its Order. The Court held that it is Plaintiffs who “have shown that they are
13   likely to succeed on the merits of their claim, that they are likely to suffer irreparable harm in
14   the absence of a preliminary injunction, and that the balance of equities and public interest favor
15   an injunction.” Doc. 63 at 36. Although the State predictably objects to nearly all of the Court’s
16   findings and conclusions, it fails to offer any new arguments, evidence, or authority in support
17   of its emergency stay motion.
18                                              ARGUMENT
19          A stay pending appeal is “not a matter of right,” but “an exercise of judicial discretion,”
20   and the party seeking the stay “bears the burden of showing that the circumstances justify an
21   exercise of that discretion.” Nken v. Holder, 556 U.S. 418, 433–34 (2009).
22          The inquiry includes four factors: “(1) whether the stay applicant has made a strong
23   showing that he is likely to succeed on the merits; (2) whether the applicant will be irreparably
24   injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties
25   interested in the proceeding; and (4) where the public interest lies.” Hilton v. Braunskill, 481
26   U.S. 770, 776 (1987). “The first two factors . . . are the most critical.” Nken, 556 U.S. at 434.1
27
     1
      The Ninth Circuit applies a continuum test for stays pending appeal. Golden Gate Restaurant
28   Ass’n v. City & Cty. of S.F., 512 F.3d 1112, 1115–16 (9th Cir. 2008). “At one end of the
                                                       2
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 3 of 10




 1          Importantly here, “[t]here is substantial overlap between these and the factors governing
 2   preliminary injunctions.” Id. Thus, the Court has already evaluated almost identical factors in
 3   deciding to issue a preliminary injunction, and has already considered, and rejected, the State’s
 4   arguments. But whereas Plaintiffs previously bore the burden of demonstrating that a
 5   preliminary injunction was justified, the State now bears the burden of demonstrating that the
 6   injunction should be stayed. For the reasons stated below and in Plaintiffs’ prior briefing, see
 7   Docs. 6, 39, the Court should deny the State’s request for a stay.
 8          I.     The State Is Unlikely to Succeed on the Merits
 9          The State cannot make “a strong showing that [it] is likely to succeed on the merits.”
10   Nken, 556 U.S. at 434 (quoting Hilton, 481 U.S. at 776). That showing requires more than a
11   “‘better than negligible’” chance, or a “mere possibility,” of success. Id.
12          The Court has already considered the merits of this case and determined that the State is
13   not likely to succeed. Doc. 63 at 18–34. Instead, the Court determined that Plaintiffs are likely to
14   prevail because “the conduct implicated by the terms of the Act encompasses expressive activity
15   that is protected under the First Amendment,” and “the State’s proffered interests do not justify
16   the infringement the Certification Requirement imposes on such expressive conduct.” Id. at 20.
17   The State now attacks both of those conclusions.
18          First, the State argues that it is likely to succeed because “Plaintiffs’ First Amendment
19   claim raises issues of first impression both in this Court and in the Ninth Circuit, and the law in
20   this area is at least ‘somewhat unclear.’” Doc. 67 at 3. To support this position, the State again
21   ignores NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982), and continues to insist that
22   International Longshoremen’s Ass’n, AFL-CIO v. Allied Int’l, Inc., 456 U.S. 212 (1982) and
23   Rumsfeld v. Forum for Academic & Institutional Rights, Inc. (“FAIR”), 547 U.S. 47 (2006)
24
     continuum, the moving party is required to show both a probability of success on the merits and
25   the possibility of irreparable injury. . . . At the other end of the continuum, the moving party
     must demonstrate that serious legal questions are raised and that the balance of hardships tips
26   sharply in its favor. These two formulations represent two points on a sliding scale in which the
     required degree of irreparable harm increases as the probability of success decreases.” Id.
27   (citations and internal quotation marks omitted). As discussed in the text above, the State fails to
     show either a probability of success or the possibility of irreparable injury, much less some
28   combination of the two; thus, it cannot satisfy the Ninth Circuit’s test.
                                                      3
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 4 of 10




 1   must govern here, because political boycotts like those at issue in this case are not inherently
 2   expressive. Doc. 67 at 3–5. But the law regarding compelled speech and political boycotts is
 3   clear, and accepting the State’s argument would require the Court to ignore it.
 4          As the Court explained in the Order, the types of boycotting activities contemplated by
 5   the Certification Requirement “clearly include ‘the practice of persons sharing common views
 6   banding together to achieve a common end’” and “implicate[ ] the rights of assembly and
 7   association that Americans and Arizonans use ‘to bring about . . . change.’” Doc. 63 at 22, 24.
 8   The Supreme Court has “expressly found” that these sorts of activities—that is, “non-union
 9   boycotting activities aimed ‘to bring about political, social and economic change’”—“[are]
10   protected activities under the First Amendment.” Id. at 21 (quoting NAACP v. Claiborne
11   Hardware Co., 458 U.S. 886, 907 (1982)); see also Claiborne, 458 U.S. at 913 (identifying
12   “peaceful political” boycotts as a form of “expression on public issues” that “has always rested
13   on the highest rung of the hierarchy of First Amendment values.”).
14          As this Court explained in the Order, the State’s reliance on Longshoreman to argue
15   otherwise “overstate[s] [the case’s] meaning.” Doc. 63 at 21. Longshoremen “was decided in
16   the context of federal labor laws” and “[i]ndeed, only a few months [later], the Supreme Court in
17   Claiborne expressly found that non-union boycotting activities aimed ‘to bring about political,
18   social and economic change’ were protected activities under the First Amendment.” Id. at 21
19   (quoting Claiborne, 458 U.S. at 907). Thus, it is Claiborne and not Longshoremen that controls
20   here. The State’s reliance on Rumsfeld is similarly misguided. Whereas Rumsfeld held that
21   blocking military recruiters from law school campuses is not inherently expressive conduct,
22   Claiborne held that political boycotts of consumer goods are inherently expressive. Doc. 63 at
23   23–24; see also Koontz v. Watson, 283 F. Supp. 3d 1007, 1024 (D. Kan. 2018) (finding
24   Rumsfeld inapplicable because political boycotts, including BDS boycotts, are inherently
25   expressive). Although the State insists that Rumsfeld involved “boycotting conduct” by law
26   schools, the word “boycott” appears nowhere in the Supreme Court’s decision.
27

28
                                                      4
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 5 of 10




 1          Second, because the Certification Requirement infringes Plaintiffs’ First Amendment
 2   rights, the State must show that it “has a ‘necessary impact on the actual operation’ of the
 3   State’” in order for the Requirement to survive constitutional scrutiny. Doc. 63 at 32 (quoting
 4   United States v. Nat’l Treasury Employees Union, 513 U.S. 454, 468 (1995)). The State can do
 5   this only by demonstrating “that the recited harms are real, not merely conjectural, and that the
 6   regulation will in fact alleviate these harms in a direct and material way.’” Id. at 33 (quoting
 7   Nat’l Treasury, 513 U.S. at 475). In its motion to stay, much like in its prior briefing, the State
 8   has failed to offer any evidence for such a showing. Indeed, Arizona’s own legislative fact sheet
 9   plainly states the opposite—that “[t]here is no anticipated fiscal impact to the state General Fund
10   associated with this legislation.” Id. (quoting AZ S. F. Sheet, 2016 Reg. Sess. H.B. 2617).
11          Instead of demonstrating actual harms, the State has offered only “speculative fears of
12   subsidizing boycotts of Israel.” Id. at 34. The State asserts in its stay motion that “[m]oney is
13   fungible, and the provision of public funds inevitably results in a subsidization of the activities
14   of the fund recipient.” Doc. 67 at 5. This is identical to the State’s argument at the preliminary
15   injunction stage that “[a]bsent the Act’s prohibitions, public monies will almost certainly be
16   allocated to companies engaged in boycotts of Israel, thereby subsidizing those boycotts.” Doc.
17   63 at 33–34 (quoting Doc. 28 at 25). The Court rightly rejected the argument then and should do
18   so again. Once again, the State fails to explain how paying a contractor to perform a service
19   “subsidizes” the contractor’s independent boycott activity, any more than paying a public
20   employee to perform a job subsidizes the employee’s expression outside of work.2
21
     2
       Moreover, accepting the State’s speculative argument would undercut an entire line of First
22   Amendment cases regarding unconstitutional conditions on government funds—including
23
     Regan v. Taxation With Representation of Washington, 461 U.S. 540 (1983), which the State
     cites in a strained attempt to argue otherwise. As this Court explained, in upholding the
24   “requirement that non-profit organizations seeking tax-exempt status not engage in substantial
     efforts to influence legislation,” the Supreme Court in Regan specifically noted that the
25   requirement “was not ‘unduly burdensome’ because [it] did not prohibit organizations from
     lobbying altogether.” Doc. 63 at 29, n.9. Indeed, as this Court recognized, the Supreme Court
26   has repeatedly held that, while the government may be able to restrict what private entities do
     with government funds, it cannot restrict their expressive activity outside the scope of the
27   government program. Id. (citing Agency for Intern. Dev. v. Alliance for Open Soc’y Int’l, Inc.,
     570 U.S. 205, 219 (2013); Rust v. Sullivan, 500 U.S. 173, 197 (1991); FCC v. League of Women
28   Voters of California, 468 U.S. 364, 399-401 (1984); and Regan, 461 U.S. at 546).
                                                       5
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 6 of 10




 1          Finally, the State argues that it is likely to succeed on the merits because the Court
 2   “wrongly discounted” its stated interest in preventing discrimination. Doc. 67 at 6. As Plaintiffs
 3   discussed in their briefs in support of the preliminary injunction, the Certification Requirement
 4   is not an anti-discrimination law. It applies to group boycotts of Israel, or territories controlled
 5   by Israel, regardless of whether they are undertaken in a manner that discriminates on the basis
 6   of nationality, national origin, or religion. Doc. 39 at 22 (citing A.R.S. § 35-393(1)). It also does
 7   not prohibit discrimination generally, but instead impermissibly targets political boycotts of one
 8   country, Israel, based on hostility to their message. Id. (citing R.A.V. v. City of St. Paul, 505 U.S.
 9   377, 396 (1992)). As the Court observed, “the Act’s history . . . suggests that the goal of the Act
10   is to penalize the efforts of those engaged in political boycotts of Israel and those doing business
11   in Israeli-occupied territories because such boycotts are not aligned with the State’s values,”
12   which “is constitutionally impermissible.” Doc. 63 at 33.
13          The Court found that the State has “produced no evidence that Arizona businesses have
14   or are engaged in discriminatory practices against Israel, Israeli entities, or entities that do
15   business with Israel.” Id. at 34. The State still has not produced any such evidence. Instead, it
16   simply asserts that the political boycotts it seeks to suppress are inherently discriminatory. This
17   is quite wrong. Indeed, the boycott in which Plaintiffs want to participate is based not on any
18   entity’s national origin, but rather on “actions taken by Israel in relation to Palestine,” which
19   “are matters of much political and public debate.” Id. at 32. As the Court recognized, “even if
20   the State could [show that it was combatting discrimination], by including politically-motivated
21   boycotts of Israel within the activity that is prohibited, the Act is unconstitutionally over-
22   inclusive.” Id. at 34 (citing Koontz, 283 F. Supp. 3d at 1023). The State has failed to offer any
23   new legal arguments or factual evidence that could change this analysis.
24          II.    The State Will Not Be Irreparably Injured Absent a Stay
25          The State also cannot show that it “will be irreparably injured absent a stay.” Nken, 556
26   U.S. at 426 (quoting Hilton, 481 U.S. at 776). As with the first factor, “simply showing some
27   possibility” of irreparable injury is not enough to satisfy the State’s burden. Id.at 434.
28
                                                        6
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 7 of 10




 1          The State argues that it “by definition suffers irreparable harm when it is precluded from
 2   carrying out the laws passed by its democratic processes.” Doc. 67 at 7. But it is axiomatic that
 3   this principle cannot apply where the law at issue is unconstitutional. See, e.g., Coal. for Econ.
 4   Equity v. Wilson, 122 F.3d 718, 719 (9th Cir. 1997) (recognizing an injunction of a law as harm
 5   to the government only after “already h[o]ld[ing that the preliminary injunction] rests on an
 6   erroneous legal premise”). As the Court held when granting the preliminary injunction, the State
 7   will “experience little to no hardship by enjoining the enforcement of a law that does nothing to
 8   further any economic state interest and infringes on First Amendment protections.” Doc. 63 at
 9   35; id. at 36 (“There is no realistic likelihood that Defendants will be harmed by being enjoined
10   from enforcing a law that violates the First Amendment on its face.”).
11          The State also contends that “[t]he preliminary injunction’s effect is . . . to cause a
12   massive upheaval in the State’s procurement systems” because it will impact “hundreds of new
13   contracts in the next six months to one year.” Doc. 67 at 8. Even accepting that bringing the
14   contracts in line with constitutional requirements could somehow constitute an “upheaval,” the
15   State has failed to establish how compliance with the Court’s Order would burden its
16   procurement system. The State should be able to remove the Certification Requirement just as
17   smoothly as it introduced it—for example, by removing the Israel Boycott Form, SPO Form
18   205, from the State website that houses standard forms and documents, see Standard Forms and
19   Documents, Ariz. Dep’t of Admin. Procurement, https://spo.az.gov/administration-policy/state-
20   procurement-resource/standard-forms-and-documents (last accessed Oct. 5, 2018), and by
21   simply not requiring or accepting this form as part of its contracting process. Indeed, the State
22   has failed to offer any evidence of the burden it anticipates, or any legal citation to a court order
23   granting a stay for this reason in similar circumstances.
24          Finally, the State argues that “this is likely to cause substantial uncertainty.” Doc. 67 at 8.
25   The State’s position appears to be that the Order enjoins it only from “tak[ing] . . . action to
26   enforce the anti-Israel-Boycott certification,” id., and that it may still require contractors to sign
27   the certification. If so, the State has misread the Order, which plainly prohibits the State from
28
                                                        7
              Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 8 of 10




 1   enforcing the statute by requiring its contractors to sign the unconstitutional certification. Doc.
 2   63 at 36 (“Until further order of the Court, Defendants are enjoined from enforcing A.R.S. § 35-
 3   393.01(A)”). If the State properly enforces the Court’s preliminary injunction, no uncertainty
 4   should arise. Thus, the State has failed to establish either of the first two “most critical” factors
 5   for a stay.
 6          III.   Issuance of the Stay Would Substantially Injure Other Interested Parties.
 7          As this Court held in the Order, the harm caused by allowing continued enforcement of
 8   the Certification Requirement is “irreparable per se”—and it extends not only to Plaintiffs, but
 9   also to all other companies wishing to contract with the State of Arizona. Id. at 35. “The loss of
10   First Amendment freedoms, for even minimal periods of time, unquestionably constitutes
11   irreparable injury.” Id. (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). This is especially
12   true when the “expressive conduct that is so burdened is political in nature.” Id. (citing Klein v.
13   City of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009)).
14          The State argues that “Plaintiffs’ harms are minimal” and “entirely conjectural” because
15   “there is every reason to believe that Plaintiffs will ultimately be paid for [their] work.” Doc. 67
16   at 2. This entirely ignores the First Amendment harms Plaintiffs and other contractors would
17   suffer without the injunction. They would be again forced to choose between (a) signing the
18   anti-boycott certification, not joining in an expressive boycott, and contracting with the state, or
19   (b) refusing to sign and forgoing their livelihood. Lifting the injunction would therefore
20   inevitably chill Plaintiffs’ “and other putative state contractors’ speech rights.” Koontz, 283 F.
21   Supp. 3d at 1026.
22          IV. The Public Interest Lies in Denying a Stay
23          Finally, the public’s interest will be best served by denying the State’s motion. The Ninth
24   Circuit has “consistently recognized the ‘significant public interest’ in upholding free speech
25   principles, as the ‘ongoing enforcement of the potentially unconstitutional regulations . . . would
26   infringe not only the free expression interests of [plaintiffs], but also the interests of other
27

28
                                                        8
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 9 of 10




 1   people’ subjected to the same restrictions.” Klein, 584 F.3d at 1208 (alterations and omission in
 2   original) (quoting Sammartano v. First Judicial Dist. Court, 303 F.3d 959, 974 (9th Cir. 2002)).
 3          As in its prior briefing, the State argues that the Court should defer to the Legislature,
 4   which “has already defined the public interest.” Doc. 67 at 8. But, as the Court has already held,
 5   “the public has little interest in enforcement of unconstitutional laws.” Doc. 63 at 35. Rather, the
 6   public interest is best served “by following binding Supreme Court precedent and protecting the
 7   core First Amendment right of political expression.” Homans v. City of Albuquerque, 264 F.3d
 8   1240, 1244 (10th Cir. 2001). Moreover, in this case, the State has failed to identify any
 9   legitimate public interests actually served by the Certification Requirement. See Doc. 63 at 32–
10   34. Thus, not one of the stay factors weighs in the State’s favor.
11                                            CONCLUSION
12          For the foregoing reasons, the Court should deny the State’s motion for stay pending
13   appeal of the Order.
14          Respectfully submitted this 5th day of October, 2018.
15
                                                       By: /s/ Brian Hauss
16
                                                       Brian Hauss (pro hac vice)
17                                                     Vera Eidelman (pro hac vice)
                                                       Ben Wizner (pro hac vice)
18                                                     ACLU Foundation
19                                                     Speech, Privacy & Technology Project
                                                       125 Broad Street, 18th Floor
20                                                     New York, NY 10004
21
                                                       Kathleen E. Brody
22                                                     Darrell L. Hill
                                                       ACLU Foundation of Arizona
23                                                     3707 North 7th Street, Suite 235
24                                                     Phoenix, AZ 85014

25                                                     Attorneys for Plaintiffs
26

27

28
                                                       9
             Case 3:17-cv-08263-DJH Document 71 Filed 10/05/18 Page 10 of 10



                                       CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on October 5, 2018, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to all parties.
 5
                                                      By: /s/ Brian Hauss
 6                                                    Brian Hauss (pro hac vice)
                                                      ACLU Foundation
 7
                                                      Speech, Privacy & Technology Project
 8                                                    125 Broad Street, 18th Floor
                                                      New York, NY 10004
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     10
